DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 01 August 2022 has been entered.  Claims 1-20 remain pending in the application, with claims 13-17 having been withdrawn.  Any new and/or pending objections and/or rejections can be found in the complete Office Action below.  
Response to Arguments
Applicant's arguments filed 01 August 2022 have been fully considered but they are not persuasive.  Applicant contends that the amendments made to independent claims 1 and 17 directed to the features of “organiz[ing] the number of vehicles into one or more squadrons, each of the vehicles in a squadron responding to the same directive from the fleet processor” (as recited in claim 1) and “organizing the fleet of vehicles into one or more squadrons” (as recited in claim 11) provides a distinction over the previously applied prior art, including the previously cited reference to Macrae (US 2019/0204101 A1).  The Examiner respectfully disagrees.  Macrae is deemed to teach these contended features because Macrae teaches coordinating a group of vehicle (i.e., a squadron) to execute a rescue mission.  For example, Macrae teaches coordinating different types of vehicles (e.g., a bus and a ferry), and therefore a squadron, to perform an evacuation procedure, wherein each vehicle of the squadron (i.e., each of the bus and the ferry) respond to the same directive from the fleet processor to evacuate a hazardous area (e.g., an island).  Macrae additionally teaches coordinating a group of vehicle of the same type (i.e., a squadron) to be deployed to the same boarding location to evacuate a large group of evacuees.  See at least: Macrae, Paragraphs [0015], [0018], [0020], [0022]-[0024], [0044], [0047], [0051], [0055], [0057], [0078].  Here, the limitation “organize” has been given its broadest reasonable interpretation in light of Applicant’s disclosure as meaning “coordinate” (see Paragraph [0026] of the originally filed Specification in the present application).  Accordingly, independent claims 1 and 18 have not been found to be patentably distinct from the applied prior art as set forth in greater detail in the Office Action below.
Drawings
The replacement drawings were received on 01 August 2022.  These drawings are accepted because they replace the original drawings as described by Applicant on Pg. 2 of the “Response to Office Action” filed 01 August 2022.
The drawings are objected to because they include colored drawings, photographs, or photocopies of photographs which are not ordinarily permitted in utility application without filing of and granting of a petition filed under 37 CFR 1.84(a)(2) (see Figures 2-4 of the present application).  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant’s attempt to amend the Specification, as filed on 01 August 2022, has not been entered because it does not conform to 37 CFR 1.121(b) which requires at least: (i) an instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs; and that (ii) the full text of any replacement paragraph with marking to show all the changes relative to the previous version of the paragraph.  Accordingly, the previously set forth objections to the Specification are respectfully maintained and have been reproduced below.
The disclosure is objected to because of the following informalities:
in Paragraph [0002], line 1, it appears Applicant intended “Autonomous vehicles provide may provide” to read as --Autonomous vehicles provide-- or --Autonomous vehicles may provide--;
in Paragraph [0038], line 13, it appears Applicant intended “first return route 322” to read --first return route 321--;
in Paragraph [0040], line 7, it appears Applicant intended “Foxtrot 311” to read --Delta 307--;
in Paragraph [0040], line 14, it appears Applicant intended “second return route 326” to read --second return route 325--;
in Paragraph [0052], line 3, it appears Applicant intended “lodging site 401a lodging site 401b” to read -- lodging site 401a and lodging site 401b--; and
in Paragraph [0064], lines 1-2, it appears Applicant intended “the fleet processor determines if the target zone has been fully evacuated” to read -- the fleet processor determines if the target zone has been fully evacuated at step 523-- in order to be consistent with the method outlined in Fig. 5 of the present application.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide proper antecedent basis for the claimed subject matter recited in claims 18-20.  In particular, the specification fails to provide proper antecedent basis for the following limitations:
“the boarding location of each of the squadrons corresponding to an boarding location determined according to a set of priority factors in view of the map data, evacuation-status data, environment data, and traffic data” (emphasis added).  Here, the specification makes no disclosure with regards to boarding locations being determined according to a set of priority factors in view of the map data, evacuation-status data, environment data, and traffic data.
 “directing the boarded vehicle […] to report an arrival confirmation to the processor when the boarded vehicle has arrived at the second de-boarding location” (emphasis added).  While the Specification in Paragraph [0062] references determining that the vehicle has arrived at the de-boarding location, the specification fails to provide proper antecedent basis for directing the boarded vehicle to report such a confirmation.  Accordingly, the specification also fails to provide proper antecedent basis for performing any claimed operations “in response to receiving the arrival confirmation”.
“directing the boarded vehicle to […] report a de-boarding confirmation when the de-boarding operation is completed” (emphasis added).  Here, the Specification makes no disclosure that a vehicle is directed to report a de-boarding confirmation, and therefore also fails to provide proper antecedent basis for performing any operations “in response to receiving a de-boarding confirmation”.  

Claim Objections
Claim 1 is objected to because of the following informalities: on line 17, it appears Applicant intended “environment data” to read --the environment data--.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: on lines 5-6, it appears Applicant intended “a safe location” to read --the safe location-- as antecedent basis for the term has been previously established in claim 1.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: on line 1, it appears Applicant intended “vehicle fleet management system of claim 6” to read --The vehicle fleet management system of claim 6--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: on lines 2-3, it is respectfully suggested that Applicant replace the language “the number of smart roads operable to” with --the number of smart roads configured to-- because “operable”, by definition, means that something is able to be used for a purpose, which merely suggests or makes optional what the smart roads are able to do but need not actually perform functions directed to generating and transmitting the recited data.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: on line 2, it appears Applicant intended “the smart-roads” to read --the number of smart roads-- in order to maintain consistency with the language established in claim 10.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: on line 17, it appears Applicant intended “an boarding location” to read --a boarding location--.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: on each of line 2 and line 3, it appears Applicant intended “a third location” to read --the third location--.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: on line 2, it appears Applicant intended “a second location” to read --the second de-boarding location-- in order to maintain consistency with claim terminology as established in claim 18.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 18 recites, in part, the limitation “retrieving […] environment data defining the boundaries of each of the hazardous zones and the designated safety zones with respect to conditions data, the conditions data indicating at least one of total vacancy, available resources, amenities, cost of lodging, or cost of food” in lines 8-12.  The aforementioned limitation is deemed to be new matter because Applicant’s original disclosure fails to provide adequate support with regards to environment data defining the boundaries of each of the hazardous zones and the designated safety zones with respect to conditions data, the conditions data indicating at least one of total vacancy, available resources, amenities, cost of lodging, or cost of food.  For example, Paragraphs [0051] and [0053] of the originally-filed Specification merely discuss using conditions data such total vacancy, available resources, amenities, cost of lodging, or cost of food to determine a final destination for an evacuee but does not provide support for retrieving environment data defining the boundaries of each of the hazardous zones and the designated safety zones with respect to these conditions data.  Additionally, Paragraph [0056] of the originally-filed Specification merely discusses that analysis of retrieved data results in defining boundaries of any designated hazardous zone and/or any designated safe zones, but does not provide support for retrieving environment data defining the boundaries of each of the hazardous zones and the designated safety zones with respect to conditions data, the conditions data indicating at least one of total vacancy, available resources, amenities, cost of lodging, or cost of food.  Accordingly, claim 18 is rejected under 35 U.S.C. 112(a) for reciting new matter.  Claims 19-20 are rejected as failing to comply with the written-description requirement by virtue of their dependency on claim 18.
Furthermore, claim 18 recites the limitation “the boarding location of each of the squadrons corresponding to an boarding location determined according to a set of priority factors in view of the map data, the evacuation-status data, the environment data, and the traffic data” (emphasis added), in lines 16-19.  However, the specification is devoid of any corresponding discussion with regards to what Applicant has considered the set of priority factors to be or encompass, nor how the set of priority factors are to be considered in order to designate a boarding location.  Furthermore, the specification is devoid of any discussion regarding how either the boarding location determination or the set of priority factors would have been in view of map data, evacuation-status data, environment data, and traffic data.  Accordingly, claim 18 fails to comply with the written description requirement because the specification does not describe how a boarding location would have been a boarding location determined according to a set of priority factors in view of the map data, the evacuation-status data, the environment data, and the traffic data because there is no disclosure with regards to what Applicant has considered these priority factors associated with a boarding location to have been.  Claims 19-20 are rejected as failing to comply with the written-description requirement by virtue of their dependency on claim 18.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites the limitation "the navigable routes" (i.e., in the plural) in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Here, claim 1, from which claim 11 depends, merely establishes a navigable route in the singular.  Accordingly, it is unclear if the “navigable routes” of claim 11 is meant to reference the navigable route of claim 1, or if the “navigable routes” of claim 11 are different than the navigable route of claim 1.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that in claim 11, the smart-roads are further configured to adjust traffic control devices to optimize the navigable route used by the at least one of the number of vehicles during the evacuation procedure.
Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the hazardous zones" (plural) in line 9 and “the designated safety zones” (plural) in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Claim 18 in lines 3-4 had previously established a single hazardous zone and a single designated safety zone.  It is unclear if there is one hazardous zone and one designated safety zone or if there are a plurality of hazardous zones and a plurality of designated safety zones.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that there is a hazardous zone and a designated safety zone as established in lines 3-4 of the claim, and that the environment data defines the boundaries of each of the hazardous zone and the designated safety zone.
Additionally, Claim 18 recites, in part, the limitation “retrieving […] environment data defining the boundaries of each of the hazardous zones and the designated safety zones with respect to conditions data, the conditions data indicating at least one of total vacancy, available resources, amenities, cost of lodging, or cost of food” in lines 8-12.  As currently drafted, the aforementioned limitation recites that boundaries of a hazardous zone are defined with respect to conditions data and that boundaries of a designated safety zone are defined with respect to conditions data.  However the conditions data indicate at least one of total vacancy, available resources, amenities, cost of lodging, or cost of food.  It is unclear if the boundaries of each of these zones are defined with respect to the same conditions data or if the boundaries of each of the zones are defined with respect to different conditions data.  Applicant’s original disclosure provides no guidance as to the proper interpretation of the aforementioned limitation.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that the retrieved environment data defines the boundaries hazardous zone and the designated safety zone with respect to the same conditions data.  
Furthermore, Claim 18 recites, in part, the limitation “the traffic data” in line 19.  There is insufficient antecedent basis for this limitation in the claim.  Here, it is unclear what Applicant has intended “the traffic data” to refer to in the present claim.  For example, the evacuation-status data that defines whereabouts of each of the vehicles and each of the evacuees can be reasonably construed as traffic data since it would indicate locations where vehicles or evacuees are gathered or located (i.e., traffic).  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that the recited “the traffic data” refers to traffic conditions along a travel route. 
Finally, claim 18 on each of lines 17-18, line 24, and lines 31-32 recites the limitation “a set of priority factors”; wherein in lines 17-18, the set of priority factors is for determining a boarding location; in line 24, the set of priority factors is for the optimal navigable route to a second de-boarding location; and in lines 31-32, the set of priority factors is associated with a second optimal navigable route to a third location.  Due to the lack of distinguishing terminology and antecedent basis with respect to “a set of priority factors”, it is unclear if each of the “a set of priority factors” are the same throughout the claim or if they are different.  For example, are the set of priority factors used for determining a boarding location the same or different than a set of priority factors used for an optimal navigable route, and are the set of priority factors for each navigable route different from each other.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, each of the recited set of priority factors is not limited to being the same so long as some set of priority factors are considered for the first boarding location and each of the navigable routes recited in claim 18.  
Claims 19-20 are rejected as being indefinite by virtue of their dependency on claim 18.    
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 recites, in part, the limitation “a designated safety zone” in line 5.  It is unclear if the recited “a designated safety zone” is the same as or different than the designated safety zone established in line 4 of claim 18 at which evacuees are transported.  Additionally, it is unclear if the recited “a designated safety zone” of claim 19 is the same as or different than the designated safety zones established in line 9 of claim 18.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that in claim 19, the recited “a designated safety zone” in which a non-boarding location is located can be the same as the designated safety zone associated with evacuees but is also not limited to being the same safety zone associated with evacuees.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Macrae (U.S. Patent Publication No. 2019/0204101 A1) in view of Okawachi (Japanese Patent Publication JP 2013/195095 A, with corresponding English translation previously provided by Examiner) and Przybylko et al. (U.S. Patent Application Publication No. 2014/0111332 A1).

Regarding Claim 1:
Macrae discloses a vehicle fleet management system (network environment 100 - see at least: Macrae, Fig. 1 and Paragraph [0034]) comprising: 
a fleet processor (processor of transit disruption response system 102 - see at least: Macrae, Paragraph [0037]); 
a fleet comprised of a number of vehicles (situational transportation assets; e.g., assets 108 and 110), each of the number of vehicles in wireless data communication with the fleet processor and having an autonomous function (see at least: Macrae, Paragraphs [0034]-[0035]); 
a geographic-information data source (at least storage medium 104 and/or third-party system 130) in data communication with the fleet processor, the geographic-information data source operable to provide map data to the fleet processor (see at least: Macrae, Fig. 1, Paragraphs [0038]-[0039]; wherein the storage medium 104 stores various data including layout and specification of existing public transportation infrastructures, and the third-party system includes a map-based system); 
an environment-information data source (third-party system 130) in data communication with the fleet processor, the environment-information data source operable to provide environment data to the fleet processor (see at least: Macrae, Paragraphs [0039]-[0040]; wherein the third-party system 130 includes weather station systems and government agency systems for providing environmental data in the form of weather and presence of at a natural disaster, respectively); and 
a traffic-information data source (third-party system 130) in data communication with the fleet processor, the traffic-information data source operable to provide traffic data to the fleet processor (see at least: Macrae, Paragraphs [0039], [0058]; wherein the third-party system provides traffic data), 
wherein the fleet processor is configured to utilize an autonomous mode of the number of vehicles to coordinate an evacuation procedure for at least one of the number of vehicles, the evacuation procedure comprising the control of the at least one of the number of vehicles to transport a number of evacuees along a navigable route away from a hazardous location towards a safe location (see at least: Macrae, Abstract and Paragraphs [0014], [0017], [0024], [0044]), the hazardous location being defined using the map data and the environment data (see at least: Macrae, Paragraphs [0044], [0052]-[0053], [0055]-[0056], [0061]-[0062]), the navigable route being defined by the fleet processor using the map data, the environment data, and the traffic data (see at least: Macrae, Paragraphs [0049], [0051], [0057]-[0058]), and
wherein the fleet processor is configured to organize the number of vehicles into one or more squadrons, each of the vehicles in a squadron responding to the same directives from the fleet processor (see at least: Macrae, Paragraphs [0015], [0018], [0020], [0022]-[0024], [0044], [0047], [0051], [0055], [0057], [0078]; wherein the term “to organize” has been given its broadest reasonable disclosure in light of Applicant’s Specification to mean “to coordinate”.  Here, Macrae discloses that the fleet processor is configured to coordinate the number of vehicles into one or more squadron, with each of the vehicles in a squadron responding to the same directives from the fleet processor of evacuating individuals from a hazardous area.  For example, Macrae teaches that the fleet processor is configured to coordinate a group of busses and ferries (i.e., a squadron) to work together to evacuate a hazardous area, and also teaches that the fleet processor is configured to coordinate a group of vehicles (i.e., a squadron) to respond to a transit disruption based on the severity of the transit disruption or dispatching multiple vehicles (i.e., a squadron) to the same boarding location to pick up evacuees).
While Macrae generally discloses that the safe location (transportation destination) is to be defined/designated (see at least: Macrae, Paragraph [0030]), Macrae does not appear explicit with regards to the safe location being defined using the map data and environment data.  Okawachi, similar to Macrae, teaches an invention for designating a hazardous location, a safe location, and a navigable route between the hazardous location and the safe location for an evacuation procedure, e.g., for evacuating evacuees during a natural disaster, wherein the invention is embodied in a server similar to Macrae (see at least: Okawachi, Paragraphs [0005], [0017], [0027], [0039]).  Okawachi teaches the hazardous location being defined using map data and environment data where the data are retrieved from respective data sources (see at least: Okawachi, Paragraphs [0018], [0020], [0024]) and that the safe location being defined using the map data and the environment data (see at least: Okawachi, Paragraphs [0022], [0024], [0027], [0038]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Okawachi in the invention of Macrae such that the safe location was defined using the map data and the environment data.  The claim would have been obvious because a particular known technique of having a safe location during an evacuation be defined using map data and environment data was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yield predictable results.  Furthermore, one would have been motivated to incorporate the teaching of Okawachi because it would have ensured that the safe location was designated in a location that does not exist in an area or areas affected by a natural disaster (see at least: Okawachi, Paragraph [0038]), and additionally it would have ensured that the safe location was defined in a manner that the navigable route to the safe location was one that does not pass through a disaster area (see at least: Okawachi, Paragraph [0027]).
If it is deemed that Macrae is not found to explicitly possess or inherently contain the limitation directed to wherein the fleet processor is configured to organize the number of vehicles into one or more squadrons, each of the vehicles in a squadron responding to the same directives from the fleet processor, then Przybylko is relied upon to render obvious the aforementioned limitation.   As noted above, Macrae discloses coordinating a group of vehicle based on at least availability and location to respond to an emergency in order to perform a rescue mission and retrieve evacuees from a hazardous area (see at least: Macrae, Paragraphs [0015], [0018], [0020], [0022]-[0024], [0044], [0047], [0051], [0055], [0057], [0078]).  Similar to Macrae, Przybylko teaches an invention directed to dispatching/deploying vehicles having an autonomous function to perform a rescue mission (see at least: Przybylko, Abstract and Paragraphs [0039], [0041], [0054], [0073]-[0077]).  Przybylko teaches a fleet processor configured to identify available number of vehicles and organize the number of vehicles into one or more squadrons, each of the vehicles in a squadron responding to the same directives from the fleet processor (see at least: Przybylko, Paragraphs [0050], [0077]-[0078], [0110], [0113], [0221], [0225]-[0226]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Przybylko in the invention of Macrae such that organizing the number of vehicles into one or more squadrons with each of the vehicles in a squadron responding to the same directives was explicitly performed by the fleet processor of Macrae.  The claim would have been obvious because a particular known technique of organizing a number of vehicles into one or more squadron to perform and complete a rescue mission, with each vehicle of a squadron responding to the same directives was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of having vehicles within a squadron cooperate to complete a rescue mission.  Additionally, one would have been motivated to incorporate the teachings of Przybylko because it would have ensured that the rescue mission was performed quickly and efficiently by having vehicles within a group operate in a coordinated manner.

Regarding Claim 2:
Modified Macrae teaches the vehicle fleet management system of claim 1, wherein the fleet comprises a mixture of vehicle types, the mixture comprising at least two types from a list comprising ground vehicles, water vehicles, and air vehicles (see at least: Macrae, Paragraphs [0014], [0024], [0026], [0034]-[0035]).

Regarding Claim 3:
Modified Macrae teaches the vehicle fleet management system of claim 2, wherein the fleet comprises a mixture of vehicle types, the mixture comprising the ground vehicles, the water vehicles, and the air vehicles (see at least: Macrae, Paragraphs [0014], [0024], [0026], [0034]-[0035]).

Regarding Claim 4:
Modified Macrae teaches the vehicle fleet management system of claim 1, further comprising a user interface for the fleet processor configured to display at least one of the map data, the environment data, or the traffic data during the evacuation procedure (see at least: Macrae, Paragraphs [0035]; wherein for vehicles of the fleet that are to be manually operated, at least map data regarding the evacuation procedure is displayed to an operator of the manually-operated vehicle; wherein such a user interface is for the fleet processor because it displays information based on instructions from the fleet processor).
Alternatively, as presently combined, modified Macrae additionally teaches providing information to a user interface associated with at least one evacuee, the provided information including up-to-date status of a transit disruption, locations of established transportation stations in the hazardous location, how to travel to the established transportation stations, schedules of the vehicles operating at the transportation stations, estimated transit time of individuals onboard the vehicles, as well as other information to help facilitate transporting individuals (see at least: Macrae, Paragraphs [0025], [0066]; wherein such a user interface is for the fleet processor because it provides information based on instructions from the fleet processor).  Modified Macrae does not appear explicit in that the user interface associated with an individual displays at least one of the map data, environment data, or traffic data during the evacuation procedure.  However, Okawachi teaches the display of at least map data and environment data associated with the evacuation procedure on such a user interface associated with individuals that are to evacuate an area (see at least: Okawachi, Paragraphs [0025], [0033], [0057]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teachings of Okawachi in the invention of modified Macrae such that the information (including the aforementioned information of Macrae along with the aforementioned information of Okawachi) provided to an evacuee was displayed on the user interface.  The claim would have been obvious because a particular known technique of displaying relevant information during an evacuation procedure was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Furthermore, one would have been motivated to further incorporate the above-identified teachings of Okawachi because it would have ensured that an evacuee was provided with human-comprehensible information regarding the navigable route, at least the location of the safe location, transit times, scheduling of vehicles, along with information regarding the environmental factor resulting in the evacuation procedure (see at least: Okawachi, Paragraph [0057]).

Regarding Claim 5:
Modified Macrae teaches the vehicle fleet management system of claim 1, wherein the fleet processor is further configured to dynamically adjust the navigable route in response to changes in at least one of the map data, the environment data, or the traffic data (see at least: Macrae, Paragraphs [0026], [0054], [0066]).

Regarding Claim 6:
Modified Macrae teaches the vehicle fleet management system of claim 1, further comprising an evacuation-status data source (at least one of user electronic devices 120 and onboard electronic devices on the vehicles) in data communication with the fleet processor, the evacuation-status data source operable to provide evacuation-status data to the fleet processor, the evacuation-status data comprising at least one of the total number of evacuees, the number of evacuees remaining in the hazardous location, the number of evacuees that may be hosted in a safe location, or location and navigation data pertaining to another of the number of vehicles controlled by the fleet processor during the evacuation procedure (see at least: Macrae, Paragraphs [0019], [0035]-[0036], [0043]-[0044], [0061]).

Regarding Claim 7:
Modified Macrae teaches the vehicle fleet management system of claim 6, wherein the fleet processor is further configured to utilize the evacuation-status data in conjunction with the map data, the environment data, and the traffic data in order to define the navigable route of the at least one of the number of vehicles controlled during the evacuation procedure (see at least: Macrae, Paragraphs [0055], [0061]).

Regarding Claim 8:
Modified Macrae teaches the vehicle fleet management system of claim 6, wherein the evacuation-status data source comprises a number of wireless devices, each of the number of wireless devices providing evacuation-status data corresponding to a number of evacuees (see at least: Macrae, Paragraphs,[0043]-[0044], [0061]).

Regarding Claim 9:
Modified Macrae teaches the vehicle fleet management system of claim 1, wherein each of the number of vehicles is configured to generate vehicle-operation data reflecting the operational condition of the vehicle, each of the number of vehicles further operable to transmit its respective vehicle-operation data to the fleet processor, wherein the fleet processor is configured to selectively utilize the number of vehicles based upon the received vehicle-operation data (see at least: Macrae, Paragraphs [0036], [0049], [0055]).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Macrae (US 2019/0204101 A1) in view of Okawachi (JP 2013/195095 A)  and Przybylko et al. (US 2014/0111332 A1) (hereinafter referred to as ‘modified Macrae’) as applied to claim 1 above, and further in view of Bruce et al. (U.S. Patent Publication No. 2008/0046134 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 10:
Modified Macrae teaches the vehicle fleet management system of claim 1, wherein traffic data is obtained from third-party sources such as a traffic camera, and the traffic data is used to determine at least transit times along transit links such as roads (see at least: Macrae, Paragraphs [0013], [0058]).  However, modified Macrae does not appear to be explicit to the system further comprising a number of smart roads in data communication with the fleet processor, the number of smart roads operable to generate and transmit the map data and at least one of the traffic data or the environment data to the fleet processor.  Bruce, similar to at least Macrae and Okawachi, teaches an invention drawn to a system including server for planning an evacuation procedure (see at least: Bruce, Abstract).  Bruce further teaches that the system comprises a number of smart roads in data communication with a processor of the server, the number of smart roads operable to generate and transmit map data and at least one of traffic data or environment data to the processor (see at least: Bruce, Paragraphs [0014], [0055], [0058]; wherein the smart roads are those road having imbedded sensors and external sensors, and wherein the smart road are operable to generate and transmit map data in the form of specific geolocation information/coordinates associated with each road along with at least traffic information for determining transit times along an evacuation route similar to at least Macrae).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Bruce in the invention of modified Macrae such that the source of traffic data received in Macrae was provided from a number of smart roads.  The claim would have been obvious because a particular known technique of using smart roads to provide traffic data, specifically when planning evacuation routes, was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of ensuring that the invention of Macrae received real-time or current traffic data as required by Macrae (see at least: Macrae, Paragraph [0039]).  

Regarding Claim 11:
Modified Macrae teaches the vehicle fleet management system of claim 10, but, as currently combined, does not appear explicit regarding wherein the smart-roads are further configured to adjust traffic control devices to optimize the navigable routes used by the number of vehicles during the evacuation procedure.  However, Bruce further teaches wherein the smart-roads are further configured to adjust traffic control devices to optimize the navigable routes used by a number of vehicles during the evacuation procedure (see at least: Bruce, Paragraphs [0055], [0114]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the above-identified features taught by Bruce in the invention of modified Macrae.  One of ordinary skill in the art would have been motivated to further incorporate these features in order to assist in the flow along navigable routes, thereby assisting with the flow of evacuees while also clearing certain roads for use solely by emergency personnel (see at least: Bruce, Paragraph [0114]).  Furthermore, it is noted that Macrae establishes ensuring that the navigable route used by the at least one of the number of vehicles is one that does not interfere with routes used by emergency personnel (see at least: Macrae, Paragraph [0059]).  Accordingly, by incorporating the above-mentioned features of Bruce of adjusting traffic control devices, those factors established by Macrae would have been satisfied. 

Regarding Claim 12:
Modified Macrae teaches the vehicle fleet management system of claim 1, but does not appear explicit regarding wherein, the map data further comprises a listing of public or commercial sources of food, water, fuel, provisions, shelter, or medical care.  Bruce teaches that map data representing a geographical area includes a listing of public or commercial sources of food, water, fuel, provisions, shelter, or medical care (see at least: Bruce, Paragraph [0018]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Bruce in the invention of modified Macrae in order to ensure the that map data of Macrae included a listing of at least a shelter and/or medical care (e.g., a hospital).  The claim would have been obvious because a particular known technique of ensuring that map data used in an evacuation procedure included such information was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of having this information available to the fleet processor.  Additionally, one would have been motivated to ensure that the map data included such information in order to identify suitable safe locations to transport evacuees.  For example, when transporting hospitalized individuals from within a disaster area (as established by Macrae in Paragraph [0062]), those hospitalized individuals should be transported to hospitals located in a safe area outside of the disaster area such that there would be minimal disruption to their healthcare needs.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Macrae (U.S. Patent Publication No. 2019/0204101 A1) in view of Sweeney et al. (U.S. Patent Publication No. 2017/0147959 A1), Kim et al. (U.S. Patent Publication No. 2018/0136655 A1), and Kentley-Klay et al. (U.S. Patent No. 10,807,591 B1), based on the claim language as best understood by the Examiner.

Regarding Claim 18:
Macrae discloses a non-transitory computer-readable medium storing instructions thereon for coordinating a fleet of vehicles having an autonomous function during a process for utilizing the fleet to evacuate a population of evacuees away from a hazardous zone toward a designated safety zone such that, when the instructions are executed by a processor, the instructions cause the processor to perform the steps of (see at least: Macrae, Paragraphs [0014], [0037]): 
retrieving map data defining travel routes with respect to a geographic region of operation (see at least: Macrae, Fig. 1, Paragraphs [0038]-[0039]; wherein the storage medium 104 stores various data including layout and specification of existing public transportation infrastructures, and the third-party system includes a map-based system), evacuation-status data defining the whereabouts of each of the vehicles and each of the evacuees with respect to the map data (see at least: Macrae, Paragraphs [0019], [0035]-[0036], [0043]-[0044], [0061]), environment data defining the boundaries of each of the hazardous zones and the designated safety zones with respect to conditions data, the conditions data indicating at least one of total vacancy, available resources, amenities, cost of lodging, or cost of food (see at least: Macrae, Paragraphs [0015], [0030], [0042], [0057], and Fig.3 ; wherein environment data is retrieved that defines the boundaries (coastal line/region) of each of the hazardous zone and the designated safety zones with respect to available resources, specifically available docks at the coastal regions);
organizing the fleet of vehicles into one or more squadrons (see at least: Macrae, Paragraphs [0015], [0018], [0020], [0022]-[0024], [0044], [0047], [0051], [0055], [0057], [0078]; wherein the term “organizing” has been given its broadest reasonable disclosure in light of Applicant’s Specification to mean “coordinating”.  Here, Macrae discloses coordinating the fleet of vehicles into one or more squadrons in order to evacuate individuals from a hazardous area.  For example, Macrae teaches coordinating a group of busses and ferries (i.e., a squadron) to work together to evacuate a hazardous area, and also teaches coordinating a group of vehicles (i.e., a squadron) to respond to a transit disruption based on the severity of the transit disruption or dispatching multiple vehicles (i.e., a squadron) to the same boarding location to pick up evacuees);
deploying each of the squadrons to a respective first boarding location defined by the map data (see at least: Macrae, Paragraphs [0014], [0024], [0035]-[0036]), the boarding location of each of the squadrons corresponding to an boarding location determined according to a set of priority factors in view of the map data, the evacuation-status data, the environment data, and the traffic data (see at least: Macrae, Paragraphs [0044], [0052]-[0053], [0055], [0057]-[0058], [0061], [0063]); 
in response to receiving boarding confirmation from a reporting boarded vehicle of a squadron at a current boarding location, directing the boarded vehicle to travel along a first optimal navigable route to a second de-boarding location away from the hazardous zone (see at least: Macrae, Paragraphs [0014], [0024], [0035], [0037]), the optimal navigable route corresponding to a set of priority factors and the map data, the evacuation-status data, the environment data, and the traffic data (see at least: Macrae, Paragraphs [0019], [0050]-[0063]). 
Macrae does not appear to be explicit with regards to the following limitations:
in response to receiving boarding confirmation from a reporting boarded vehicle at a current boarding location, directing the boarded vehicle to report an arrival confirmation to the processor when the boarded vehicle has arrived at the second de-boarding location;
in response to receiving the arrival confirmation from the boarded vehicle at the second de-boarding location, directing the boarded vehicle to de-board and report a de-boarding confirmation when the de-boarding operation is completed; and 
in response to receiving the de-boarding confirmation from a reporting de-boarded vehicle, deploying the de-boarded vehicle along a second optimal navigable route to a third location, the second optimal navigable route corresponding to a set of priority factors and the map data, the evacuation-status data, the environment data, and the traffic data.
Cumulatively, Macrae discloses an invention for implementing an evacuation procedure using a fleet of vehicles comprising both manned and unmanned vehicles, wherein a server (transit disruption response system 102) having a processor provide instructions to the vehicles to pick-up (board) and drop-off (de-board) evacuees, including instructions regarding locations of a boarding location and a de-boarding location, along with route information for a route to be traversed from said locations, and instructions to stop at the boarding location to board evacuees and how long a vehicle should stop at the boarding location to ensure that evacuees are boarded (see at least: Macrae, Paragraphs [0016], [0024], [0035], [0043]-[0044], [0066]).  Furthermore, Macrae discloses requiring the vehicles to continuously report status information regarding the evacuation procedure, wherein the status information includes information about both the vehicles themselves and evacuees, such as the boarding location at which a vehicle has stopped, a de-boarding location to which the vehicle is travelling, and status information of individuals onboard the vehicle (see at least: Macrae, Paragraph [0036]).
With regards to the limitations in response to receiving boarding confirmation from a reporting boarded vehicle at a current boarding location, directing the boarded vehicle to report an arrival confirmation to the processor when the boarded vehicle has arrived at the second de-boarding location; and in response to receiving the arrival confirmation from the boarded vehicle at the second de-boarding location, directing the boarded vehicle to de-board and report a de-boarding confirmation when the de-boarding operation is completed, it is once again noted that, cumulatively, Macrae discloses that the transit disruption response system 102 provides instructions to vehicles regarding boarding and de-boarding procedures as well as requiring updates regarding the evacuation procedure being implemented by a vehicle.  Sweeney and Kim, analogous to Macrae, respectively teach inventions directed to transportation of individuals using a vehicle have an autonomous mode for executing the transportation, and further teach various procedural communications between the vehicle and a server in order to implement the transportation.  Sweeney teaches that once a vehicle is dispatched for transportation, the vehicle operation status is switched to one of transporting individuals, and therefore instructions are implemented on the vehicle, responsive to instructions from the server, to continuously have the vehicle update its status and transmit its status to the server (see at least: Sweeney, Paragraphs [0031], [0045], [0050]).  As such, in response to receiving the instructions from the server, the vehicle is directed to report a boarding confirmation to the server when boarding operation is completed in the form of updating its status to an arriving state at the boarding location, and subsequently to an on-route status towards a destination, thereby informing the server that boarding has been completed, and executing the next set of instructions from the server to travel towards the destination (see at least: Sweeney, Paragraphs [0050], [0056]-[0057], [0082], [0084]; Kim, Paragraphs [0163], [0171]-[0172], [0202]).  The instructions further require the vehicle to report to the server arrival at the destination (de-boarding location), performing instructions to deboard passengers at the de-boarding location, and report a de-boarding confirmation when the de-boarding operation is completed, thereby notifying the server that the vehicle is available for further transportation (see at least: Sweeney, Paragraphs [0088]; Kim, Paragraphs [0252], [0258]).  Furthermore, each of Sweeney and Kim teaches how doors locks of the vehicle are to be controlled during this process in that the default condition is that doors are locked when the vehicle is unoccupied, doors are unlocked to initiate a boarding operation, doors are locked after boarding is completed, and that doors are unlocked in response to arriving at the destination thereby triggering a de-boarding operation (see at least: Sweeney, Paragraphs [0013], [0032], [0059], [0088]; Kim, Paragraphs [0268]), with Sweeney explicitly teaching that the lock/unlock controls of the vehicle doors are triggered by the server based on the current status of the vehicle (e.g., when the vehicle status is a third state (which is also the state the vehicle is placed in when arriving at the de-boarding location) of arrived/parked (see at least: Sweeney, Paragraphs [0059], [0088]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sweeney and Kim in the invention of Macrae in order to implement the various types of back-and-forth communication between the vehicles and the server as taught by Sweeney and Kim and as required by Macrae.  The claim would have been obvious because a particular known technique of interactions between a vehicle and a server when transporting individuals was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Furthermore, one would have been motivated to incorporate these teachings because it would have allowed for the server to effectively control door locks during various stages of the transportation process as taught by Sweeney.  For example, in response to receiving a boarding confirmation, the doors would have been locked based on instructions from the server, thereby beginning the transportation process along a route towards a de-boarding location, and in response to receiving an arrival confirmation at the de-boarding location, the server would have provided instructions to unlock the doors thereby initiating a de-boarding operation of the vehicle.  This would have ensured the safety and security of both the vehicle and the passengers of the vehicle (see at least: Sweeney, Paragraph [0032]; Kim, Paragraph [0268]). 
As currently combined, modified Macrae teaches that in response to receiving a de-boarding confirmation from a reporting de-boarded vehicle, the server is notified that the de-boarded vehicle is available for instructions regarding a new trip to transport individuals (see at least: Sweeney, Paragraph [0088]; Kim, Paragraph [0258]).  Kentley-Klay teaches that when using an autonomous vehicle to transport evacuees during an emergency, the autonomous vehicle operates in a shuttle mode to drop-off individuals and iteratively travel towards a disaster location where further evacuees are located and transport them to the safe location (see at least: Kentley-Klay, Col. 9, lines 20-25).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Kentley-Klay in the invention of modified Macrae such that after receiving the de-boarding confirmation, the server (particularly the server of Macrae) would have directed the de-boarding vehicle to travel towards any remaining evacuees and transport them to safety.  Here, because the server of Macrae would have directed the de-boarded vehicle to travel back towards a disaster area as taught by Kentley-Klay to retrieve further evacuees, the de-boarded vehicle would have been directed to travel along a second optimal navigable route to a third location (the location of remaining evacuees), the second optimal navigable route corresponding to a set of priority factors and the map data, evacuation-status data, environment data, and traffic data (see at least: Macrae, Paragraphs [0019], [0050]-[0063]).  A person of ordinary skill would have been motivated to do so because it would have ensured that the fleet of vehicles were iteratively used to evacuate a population, thereby ensuring that all evacuees were transported to safety, and further would have ensured that a route to be used by the de-boarded vehicle towards the third location was one that did not interfere with routes used by emergency personnel, was an efficient route to the location of evacuees, and was a route that accounted to real-time changes in environment data and traffic data (see at least: Macrae, Paragraphs [0019], [0054]-[0063]).

Regarding Claim 19:
Modified Macrae teaches the non-transitory computer readable medium of claim 18, wherein the instructions for directing the de-boarded vehicle to a third location include further instructions comprising one of: directing the de-boarded vehicle to a third location comprising a third boarding location, directing the de-boarded vehicle to return to the first boarding location, or directing the de-boarded vehicle to a non-boarding location within a designated safety zone (see at least: Macrae, Paragraph [0061]; Kentley-Klay, Col. 9, lines 20-25; and the discussion of claim 18 above, wherein the third location would have been either a third boarding location or the first boarding location depending on where remaining evacuees were located).

Regarding Claim 20:
Modified Macrae teaches the non-transitory computer readable medium of claim 18, wherein the instructions for directing the boarded vehicle to a second location further comprise defining the second de-boarding location as an intermediary location or a final safety location because the second de-boarding location is a final safety location at which evacuees are dropped off.  Additionally, it is noted that Macrae also establishes that a second de-boarding location may be an intermediary location at which evacuees are to change a type of transportation vehicle being utilized during the evacuation procedure (e.g., being transported on a land vehicle to a dock, and then boarding a passenger ferry to continue evacuation by waterway) (see at least: Macrae, Paragraphs [0018], [0020]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishikawa et al. (US 9,513,134 B1) teaches an invention similar to the subject matter claimed in the present application in that Ishikawa teaches utilizing a fleet processor (server) to plan and coordinate an evacuation procedure during a natural disaster using a fleet of vehicles having an autonomous mode.  Ishikawa further teaches the use of various data sources including map data, environment data, traffic data, and evacuation-status data when accounting for operations to be implemented during the evacuation procedure; teaches confirming when evacuees have boarded a vehicle; and teaches directing unoccupied vehicles to travel to a non-boarding location within a designated safety zone.
Aoshima (JP 2019/045370 A) teaches an invention similar to the subject matter claimed in the present application in that Aoshima teaches a processor for coordinating an evacuation procedure using an autonomous vehicle is located on a server and is configured to instruct the autonomous vehicle to implement an evacuation procedure to transport evacuees from a hazardous zone to a safe zone.  Aoshima further teaches the use of various data sources including map data, environment data, traffic data, and evacuation-status data when accounting for operations to be implemented during the evacuation procedure; teaches instructing the autonomous vehicle to move to another location after transporting evacuees to the safe zone so as to not interfere with other vehicles; and teaches that the autonomous vehicle is to transmit a confirmation indicating that the evacuees were de-boarded at the safe zone.
Beraudier et al. (US 2015/0039364 A1) that it is known to a person of ordinary skill in the art that evacuation plans take into consideration vacancy and available resources of safe areas in order to avoid a new concentration of people in these safe areas. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669